DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The limitation “control unit” in claim 18 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “control unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “control unit”) is modified by functional language (“to energize and operate”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sliwa et al. (US 20120265069 A1), hereinafter Sliwa.
Regarding claim 1,
Sliwa teaches an ablation catheter (at least fig. 2 (110) and corresponding disclosure) comprising: a catheter body (at least fig. 2 (110) and corresponding disclosure) having a distal end (at least fig 2 (114 and 118)); 
a hollow tip (at least fig. 1A (1A and 5C) and corresponding disclosure) attached to the distal end of the catheter body ([0065] which discloses an internal cavity (i.e. hollow portion) in the catheter tip), 
the hollow tip (1A and 5C) consisting of a hemispherocylidrical and acoustically transparent polymeric shell (at least fig. 1A (1A and 5C). See annotated fig. 1A below which outlines the shell (1A and 5C) to include the polymer portions (5C). Examiner notes the shell (1A and 5C) is hemispherocylindrical in fig. 1A and is at least acoustically transparent polymeric at elements 5C. [0043] which discloses 5C may be an acoustically transparent material such as polymer) and an electrically-conductive coating on an exterior surface of the polymeric shell ([0065] which discloses the tip has a complete overcoat of the thin film noble metal and [0043] which discloses the material 5C may also comprise the same overlying metallic RF electrode material used to coat the carbon. Examiner notes this material is electrically-conductive); 
and an ultrasound transducer assembly (at least fig. 1A (5A and 5B)) positioned within the hollow tip ([0065] which discloses the catheter tip’s internal cavity is for an acoustic transducer) and mounted to rotate about a longitudinal axis of the catheter body (at least fig. 1A (9) and [0033] which discloses ablation tip 1a is rotated about the x axis (longitudinal axis). Examiner notes that the transducer assembly is mounted to ablation tip 1a).

a first ultrasound transducer (5B) oriented more forward-looking than side-looking relative to the hollow tip; 
and a second ultrasound transducer oriented at least a 45 degree angle relative to a longitudinal axis of the catheter body (at least fig. 1A which illustrates the second transducer 5A at a 90 degree angle from the longitudinal (x) axis).

    PNG
    media_image1.png
    569
    552
    media_image1.png
    Greyscale

Annotated fig. 1A


Regarding claim 12, 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-8, 14,  and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa in view of Burnham  (US 5496292 A).
Regarding claim 2,
Sliwa teaches the elements of claim 1 as previously stated. 
Sliwa fails to explicitly teach wherein the polymeric shell comprises a plurality of ribs extending inwardly from an inner surface of the shell. 
Burnham teaches wherein a shell (at least fig. 7a (36 and 70) and corresponding disclosure) comprises a plurality of ribs (at least fig. 7A (71 and 38) and corresponding disclosure) extending inwardly from an inner surface (70) of the shell (36 and 70) (at least fig. 7A).


Regarding claim 3,
Sliwa, as modified, teaches the elements of claim 2 as previously stated. Burnham further teaches wherein the plurality of ribs (38 and 71) are spaced at constant intervals about a perimeter of the shell (at least fig. 7A).

Regarding claim 4,
Sliwa, as modified, teaches the elements of claim 2 as previously stated. Burnham further teaches wherein the plurality of ribs (71 and 38) are integrally formed within the shell (at least fig. 7A).

Regarding claim 5,
Sliwa, as modified, teaches the elements of claim 2 as previously stated. Burnham further teaches wherein the plurality of ribs (38 and 71) are attached to the inner surface (70) of the shell (36 and 70).

Regarding claim 6,
Sliwa, as modified, teaches the elements of claim 2 as previously stated. Burnham further teaches wherein the plurality of ribs (38 and 70) comprises a plurality of metallic ribs (Col. 8 lines 33-45 which discloses the reinforcing material (38) may be metallic wires).

Regarding claim 7,
Sliwa, as modified, teaches the elements of claim 5, as previously stated. Burnham further teaches wherein the plurality of ribs (38 and 70) comprise a plurality of ceramic ribs (Col. 8 lines 33-45 which discloses the reinforcing material (38) may be ceramic).

Regarding claim 8,
Sliwa, as modified, teaches the elements of claim 2 as previously stated. Burnham further teaches wherein the plurality of ribs (38 and 70) are metal-reinforced (Col. 8 lines 33-45 which discloses the reinforcing material (38) may be metallic wires). 

Regarding claim 14,
Sliwa teaches a method of ablating tissue, comprising: providing an ablation catheter (at least fig. 2 (110)), 
The ablation catheter comprising: 
a catheter body having a distal end (at least fig 2 (114 and 118));
 a hollow tip (at least fig. 1A (1A and 5C) and corresponding disclosure) attached to the distal end of the catheter body ([0065] which discloses an internal cavity (i.e. hollow) in the catheter’s tip), 
the hollow tip (1A and 5C) consisting of a hemispherocylidrical and acoustically transparent polymeric shell (at least fig. 1A (1A and 5C)). (See annotated fig. 1A above which outlines the shell to include the polymer portions. Examiner notes the shell (1A and 5C) is hemispherocylindrical in fig. 1A and is at least acoustically transparent polymeric at elements 5C. [0043] which discloses 5C may be an acoustically transparent material such as polymer) and an electrically-conductive coating on an exterior surface of the polymeric shell ([0065] which discloses the tip has a complete overcoat of the thin film 
and an ultrasound transducer assembly (at least fig. 1A (5A)) positioned within the hollow tip ([0064] which discloses the catheter tip’s internal cavity is for an acoustic transducer) and mounted to rotate about a longitudinal axis of the catheter body (at least fig. 1A (9) and [0066] which discloses rotating the transducer around the x axis (longitudinal axis)) 
supplying ablating energy to a tissue to be ablated through the electrically-conductive coating on the exterior surface of the polymeric shell ([0098] which discloses using ablative energy to ablate a tissue region); 
and monitoring the tissue to be ablated via the ultrasound transducer assembly while rotating the ultrasound transducer assembly about the longitudinal axis of the catheter body ([0063] which discloses using the acoustic transducers to provide real time assessment of the ablation and [0066] which discloses emitting acoustical energy in any directable manner).
Sliwa fails to explicitly teach wherein the polymeric shell comprises a plurality of ribs extending inwardly from an inner surface of the polymeric shell. 
Burnham teaches wherein a shell (at least fig. 7a (36 and 70) and corresponding disclosure) comprises a plurality of ribs (at least fig. 7A (71 and 38)) extending inwardly from an inner surface (70) of the shell (36 and 70) (at least fig. 7A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the shell of Sliwa to include a plurality of ribs as taught by Burnham in order to provide reinforcement to the catheter’s distal portion (Burnham Col 6 lines 29-30).

Regarding claim 18,

a catheter body (at least fig. 2 (110) and corresponding disclosure) having a distal end (at least fig 2 (114 and 118) and corresponding disclosure);
a hollow tip (at least fig. 1A (1A and 5C) and corresponding disclosure) attached to the distal end of the catheter body ([0065] which discloses an internal cavity (i.e. hollow) in the catheter’s tip), 
the hollow tip (1A and 5C) consisting of a hemispherocylidrical and acoustically transparent polymeric shell (at least fig. 1A (1A and 5C) and corresponding disclosure) (See annotated fig. 1A above which outlines the shell to include the polymer portions. Examiner notes the shell (1A and 5C) is hemispherocylindrical in fig. 1A and is at least acoustically transparent polymeric at elements 5C. [0043] which discloses 5C may be an acoustically transparent material such as polymer) and an electrically-conductive coating on an exterior surface of the polymeric shell ([0065] which discloses the tip has a complete overcoat of the thin film noble metal and [0043] which discloses the material 5C may also comprise the same overlying metallic RF electrode material used to coat the carbon. Examiner notes this material is electrically-conductive);
and an ultrasound transducer assembly (at least fig. 1A (5A) and corresponding disclosure) positioned within the hollow tip ([0064] which discloses the catheter tip’s internal cavity is for an acoustic transducer) and mounted to rotate about a longitudinal axis (at least fig. 1A (9) and corresponding disclosure) of the catheter body ([0066] which discloses rotating the transducer around the x axis (longitudinal axis)) 
and a control unit (at least fig. 2 (130) and corresponding disclosure), 
wherein the control unit (130) is configured to: 
energize the electrically-conductive coating on the exterior surface of the shell to deliver ablating energy to a tissue to be ablated (at least fig. 2 (120) and corresponding disclosure); 

Sliwa fails to explicitly teach wherein the polymeric shell comprises a plurality of ribs extending inwardly from an inner surface of the polymeric shell. 
Burnham teaches wherein a shell (at least fig. 7a (36)) comprises a plurality of ribs (at least fig. 7A (71 and 38)) extending inwardly from an inner surface of the shell (36) (at least fig. 7A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the shell of Sliwa to include a plurality of ribs as taught by Burnham in order to provide reinforcement to the catheter’s distal portion (Burnham Col 6 lines 29-30).

Regarding claim 19,
Sliwa, as modified, teaches the elements of claim 18 as previously stated. Sliwa further teaches further comprising a radiofrequency energy source (at least fig. 2 (120) and corresponding disclosure) coupled to the electrically-conductive coating (examiner notes the source is coupled to the coating through the catheter assembly (at least fig. 2 (110) and corresponding disclosure) and the control unit (130).

Regarding claim 20,
Sliwa, as modified, teaches the elements of claim 18 as previously stated. Sliwa further teaches further comprising: a transducer pinger (at least fig. 2 (128) and corresponding disclosure) coupled to the ultrasound transducer assembly (5a) (examiner notes the pinger is coupled to the transducer through the catheter assembly (at least fig. 2 (110) and corresponding disclosure) and the control unit (130); 
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa and Burnham as applied to claim 2 above, and further in view of Regnell et al. (US 20050149097 A1)
Regarding claim 9,
Sliwa, as modified, teaches the elements of claim 2 as previously stated.  Sliwa, as modified, fails to explicitly teach wherein each rib of the plurality of ribs increases a thickness of the polymeric shell by a factor of at least 3.
Regnell teaches a catheter comprising a shell (216) having a plurality of ribs (at least fig. 19 (238) and corresponding disclosure) extending inwardly. Regnell further teaches wherein each rib of the plurality of ribs increases a thickness of the shell by a factor of at least 3 ([0079] which discloses the shell 216 is about .020 inches thick and the ribs are about .060 inches thick).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the plurality of ribs of Sliwa, as currently modified, to include increasing their size as taught by Regnell in order to further enhance the structural support of the shell.

Regarding claim 10, 
Sliwa, as modified, teaches the elements of claim 2 as previously stated. Sliwa, as modified, fails to explicitly teach wherein a width of each rib of the plurality of ribs is at least equal to a thickness of the polymeric shell. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the plurality of ribs of Sliwa, as currently modified, to include increasing their size as taught by Regnell in order to further enhance the structural support of the shell.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa in view of Havel et al. (US 20150335311 A1), hereinafter Havel. 
Sliwa teaches the elements of claim 1 a previously stated. Sliwa fails to explicitly teach further comprising a sensor for measuring a rotational attitude of the ultrasound transducer as it rotates about the longitudinal axis of the catheter body. 
Havel teaches a catheter (at least fig. 1 (20) and corresponding disclosure) having an ultrasonic transducer (at least fig. 2 (58) and corresponding disclosure) rotatable about an axis. Havel further teaches wherein the catheter (20) further comprises a sensor for measuring a rotational attitude of the ultrasound transducer as it rotates about the axis of the catheter body ([0047] which discloses a sensor for determining the angular orientation and rotational velocity (either one has been interpreted to be a rotational attitude) of the transducer).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the catheter of Sliwa to include a sensor for measuring a rotational attitude as taught by Havel in order to adjust the rotational speed of the transducer (Havel [0047]). Such a modification amounts to merely a combination of prior art elements according to known techniques to  yield predictable results rendering the claim obvious (MPEP 2143).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa and Burnham as applied to claim 14 above, and further in view of Verdonk et al. (US 5485845 B1) hereinafter Verdonk.
Sliwa, as modified, teaches the elements of claim 14. Sliwa, as modified, fails to explicitly teach wherein monitoring the tissue to be ablated comprises using the plurality of ribs to determine a rotational attitude of the ultrasound transducer assembly as it rotates about the longitudinal axis of the catheter body.
Verdonk teaches an ultrasonic transducer assembly (at least fig. 9 (54) and corresponding disclosure) and a plurality of ribs (at least fig. 9 (60, 62, 64, 66, 68, 70, 72, 74) and corresponding disclosure) surrounding the ultrasonic transducer assembly (at least fig. 9). Verdonk further teaches using the plurality of ribs to determine a rotational attitude of the ultrasound transducer assembly as it rotates about the longitudinal axis of the catheter body (Col. 8 lines 31- 51). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Sliwa to include using the plurality of ribs as taught by Verdonk in order to know the angle at which the tissue ablation has occurred with respect to the catheter during the procedure.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa and Burnham as applied to claim 14 above, and further in view of Thapliyal et al. (US 20140324085 A1), Thapliyal.
Sliwa, as modified, teaches the elements of claim 14 as previously stated. Sliwa further teaches wherein monitoring the tissues to be ablated comprises monitoring progress of a lesion (at least fig. 1 (3a) and corresponding disclosure) forming in the tissue to be ablated ([0011] which discloses monitoring lesions). 
Sliwa fails to explicitly teach adjusting an amount of the ablating energy supplied to the tissue to be ablated responsive to the monitored progress of the lesion forming in the tissue to be ablated. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Sliwa, as currently modified, to include adjusting an amount of energy as taught by Thapliyal in order to ensure the tissue is properly ablated. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa and Burnham as applied to claim 14 above, and further in view of Buckley et al. (US 20100249602 A1) hereinafter Buckley.
Sliwa, as modified, teaches the elements of claim 14 as previously stated. Sliwa, as modified, further teaches further comprising imaging the tissue to be ablated via the ultrasound transducer assembly ([0092] which discloses directing an acoustic beam to the tissue to obtain reflections). 
Sliwa fails to explicitly teach imaging while rotating the ultrasound transducer assembly about the longitudinal axis of the catheter body.
Buckley teaches a catheter (at least fig. 2 (18) and corresponding disclosure) having an ultrasonic transducer assembly (at least fig. 2 (50) and corresponding disclosure) rotatable about the longitudinal axis (at least fig. 2 (62) and corresponding disclosure).
Buckley further teaches imaging while rotating the ultrasound transducer assembly (62) about the longitudinal axis (62) of the catheter body ([0026] which discloses the transducer captures a plurality of two-dimensional images as it is being rotated). 
.


Response to Arguments
Applicant's arguments, filed 10/15/2020, with respect to claims 1, 14, and 18 have been fully considered but they are not persuasive. For example, applicant argues “claim 1 recites, inter alia, ‘a hollow tip consisting of a hemispherocylindrical and acoustically transparent polymeric shell.’ Sliwa, on the other hand, teaches a hollow tip that includes a carbon-based material. See sliwa Paragraph [0034]. In other embodiments, Sliwa discloses ‘a tip material substantially comprising the historic platinum-iridium or a thermally and electrically conductive metal or glass rather than substantially carbon.’ Id. paragraph [0039]. Neither, however, is polymeric, and thus cannot read on ‘a hollow tip consisting of a hemispherocylindrical and acoustically transparent polymeric shell’ as recited in claim 1” (REMARKS pg. 6). Examiner respectfully disagrees and notes that the limitation “consisting of” is used to describe only the hollow tip and does not preclude the use of materials other than polymer used to form the polymeric shell. Sliwa’s hollow tip consists of only a hemispherocylindrical and acoustically transparent polymeric shell (1A and 5C) (the shell comprises an acoustically transparent polymer at the acoustic windows 5C) and an electrically-conductive coating on an exterior surface of the polymeric shell as required by claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        /CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793